Motion Granted; Appeal Dismissed and Memorandum Opinion filed September 13,
2012.




                                         In The

                      Fourteenth Court of Appeals

                                 NO. 14-12-00549-CR

                         CONRADO CALDERAS, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 208th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1314256


                  MEMORANDUM                         OPINION


      Appellant was convicted of murder.          Subsequently, the trial court granted
appellant’s motion for new trial. Appellant filed a motion to dismiss his appeal.

      Generally, we only have jurisdiction to consider an appeal by a criminal defendant
when there has been a final judgment of conviction. See Workman v. State, 170 Tex.
Crim. App. 621, 343 S.W.2d 446, 447 (1961); McKown v. State, 915 S.W.2d 160, 161
(Tex. App. – Fort Worth 1996, no pet.). Because appellant has been granted a new trial,
there is no final conviction to appeal.

       Accordingly, we grant appellant's motion and dismiss the appeal.


                                          PER CURIAM


Panel consists of Justices Frost, Christopher, and Jamison.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                              2